Root, J.,
dissenting.
I cannot assent to the holding in this case. It seems to me that the state ought not to have been permitted to contradict Mackay’s testimony on cross-examination to the effect that he had repeated to certain individuals the statements he claimed Jarmer had made to him preceding the tragedy. The cross-examination was upon a subject collateral to the inquiry, and the state was bound by the answers given. The principle is stated in Attorney General v. Hitchcock, 1 Weis., H. & G. Exch. (Eng.) *91: “The test whether the matter is collateral or not is this: If the answer of a witness is a matter which you would be allowed on your part to prove in evidence — if it have such a connection with the issue, that' you will be allowed to give it in evidence — then it is a matter on which you may contradict him.” Proof that Mackay had or had not repeated out of court those statements would in no manner prove or tend to prove their existence, nor to establish the witness’ temper or disposition toward, or interest in, *857Roche or the prosecution. The rule has been recognized and adopted in this court in Carter v. State, 36 Neb. 481; Johnston v. Spencer, 51 Neb. 198; Myers v. State, 51 Neb. 517. Text-writers and courts generally hold that, if a witness is interrogated, on cross-examination upon a subject collateral to the issue, counsel will not, oyer objection, be permitted to prove that the witness had not answered truthfully in respect to said collateral subject. Rosenbaum v. State, 33 Ala. 354; Cokely v. State, 4 Ia. 477; Fogleman v. State, 32 Ind. 145; Welch v. State, 104 Ind. 347; Huber v. State, 126 Ind. 185; State v. Benner, 64 Me. 367; Davis v. State, 85 Miss. 416, 37 So. 1018; Stokes v. People, 53 N. Y. 164; State v. Patterson, 2 Ired. Law (N. Car.), 346; State v. Roberts, 81 N. Car. 605; State v. Davidson, 9 S. Dak. 564; 1 Greenleaf (Redfield’s), Evidence, sec. 462; Gillett, Indirect and Collateral Evidence, sec. 90; Starkie, Evidence (10th ed.), p. "200; Stephen (Beers), Digest of the Law of Evidence, art. 130, p. 450; Underhill, Criminal Evidence, sec. 241; Wharton, Criminal Evidence (8th ed.), sec. 484. This rule which has heretofore been recognized by this court is simple, easy to understand, expedites trials and serves the ends of justice. Jarmer’s intention to rob defendant and his preparations to that end were material facts for the defense, and any ruling that permitted Mackay to be improperly contradicted by incompetent evidence was prejudicial error.
The thirteenth instruction given by the court on its own motion is to all intents identical with the one criticised by this court in 1905 in Lillie v. State, 72 Neb. 228, and with those, condemned thereafter in Mays v. State, 12 Neb. 723; Junod v. State, 73 Neb. 208 Keeler v. State, 73 Neb. 441; Clements v. State, 80 Neb. 313. Although none of those cases Avere reversed, it was held that the instruction criticised should not have been given. In the instant case the trial court on its own motion also gave tAvo other lengthy instructions upon the same subject, and therein, as the writer understands them, cautioned the *858jurors not to give any considerable weight in their deliberations to the principle of a reasonable doubt. Those instructions are in addition to the one given at defendant’s request, to which reference is made in the opinion of the court. Defendant’s testimony is in many particulars in sharp conflict with that of the witnesses produced by the state, and it was material for him that the jurors should have been permitted to give the principle of a reasonable doubt such weight as it was entitled to in the exercise of their unhampered judgment. Especially is this true when we consider that the witnesses who were present when Jarmer was shot, and who testified for the state, are a notorious prostitute and an impecunious procurer who had theretofore subsisted in part upon the earnings of lewd women, but shortly after the tragedy had negotiated for the purchase of a hack line in Norfolk, and offered to make a considerable cash paymént dmvn to bind the bargain.
The trial court ivas in most respects eminently fair and exceedingly patient, but nevertheless, through inadvertence evidently, he did not, it seems to the writer, accord defendant a fair trial in the particulars above referred to, and therefore a new trial should be granted.